DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 12, 16, 17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In regard to claim 1, the recitation, “a vapor-liquid separator configured to …and mix at least a portion of the flash gas with the boil-off gas” contains new matter since 
	In regard to claim 2, the recitation, “a boil-off gas heat exchanger configured to exchange heat between the boil-off gas pressurized by the boil-off gas compressor and the boil-off gas supplied from the liquefied storage tank” contains new matter since there is no support for two boil-off gas heat exchangers, since claim 1 already recites a boil-off heat exchanger.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 12, 16, 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “a vapor-liquid separator configured to …and mix at least a portion of the flash gas with the boil-off gas” is entirely indefinite since the separator has no disclosed structure that performs mixing of the recited fluid.  The recitation is indefinite since there is no way to discern what structure is required of the separator to perform this function.
	In regard to claim 2, the recitation, “a boil-off gas heat exchanger configured to exchange heat between the boil-off gas pressurized by the boil-off gas compressor and 
	In regard to claim 3, the recitation, “the operation of the distributor” lacks appropriate antecedent basis.
	In regard to claim 17, the recitation, “a result of analysis and detection” is indefinite for creating ambiguity as to whether this is the same analysis and detection as previously.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 12, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1356003) and see translation provided as well on 5/23/19, in view of Sarsten (US 3668882) and further in view of Lee (US 2015/0253073).
	Kim teaches a liquefied gas treatment system (Fig. 2-6) comprising: 
a boil-off gas compressor (13) configured to pressurize boil-off gas supplied from a liquefied gas storage tank (11); 
a boil-off gas liquefier (22 and associated equipment) configured to liquefy at least a portion of the boil-off gas pressurized by the boil-off gas compressor (13); 
a boil-off gas heat exchanger (21) configured to exchange heat between the boil-off gas pressurized by the boil-off gas compressor (13) and the boil-off gas supplied from the liquefied gas storage tank (11); 
a vapor-liquid separator (23) configured to separate flash gas (in L5) from the boil-off gas liquefied by the boil-off gas liquefier (22); 
a flash gas heat exchanger (25) configured to exchange heat between the boil-off gas pressurized by the boil-off gas compressor (13) and the flash gas (in L5) after the boil-off gas pressurized by the boil-off gas compressor (13) has heat exchanged in the boil-off gas heat exchanger (21); and
a mixer (joint structure) provided upstream of the boil-off gas heat exchanger (21), the mixer (joint structure) being configured to mix flash gas (in L5) recovered from the vapor-liquid separator (23) with the boil-off gas supplied from the liquefied gas 
a part of a distributor structure (24) that aids in distributing flow of flash gas to a first line (from 24 to mixer mentioned above) connected to a line (L1) connecting between the liquefied gas storage tank (11) and the boil off gas heat exchanger (21) connected between the liquefied gas storage tank (11) and the boil-off gas compressor (13).
Kim does not explicitly teach a nitrogen composition controller as claimed, the distributor as claimed, and the detector as claimed.  
However, Kim teaches that the compression and expansion forms a refrigeration system and the refrigerant is a multi-component refrigerant; and Kim does teach that the natural gas has a desired composition (para. 100-103) of methane, nitrogen, and heavier hydrocarbons.  
Further, it is well known to control the composition of a multi-component refrigerant as taught by Sarsten.  Sarsten teaches a composition controller (21 and associated systems described herein) controlling an operation of a distributor (32, 37, 38) configured to distribute refrigerant to a first flow line (32) and a second flow line (37) according to the control of the composition controller (21) so that the distributor (32, 37, 38; or 32, 37, 38, 24) distributes a portion of refrigerant through the first line (32) to a compressor (22) and distributes another portion of the refrigerant through  the second line (37) to separate excess light components from the multi-component refrigerant (column 4, line 50-55; column 6, line 60-65) based on a detector (29, column 3, line 64), the detector (29) positioned in a vapor-liquid separator (24 - see figure 2), the detector 
In addition to the teachings of Sarsten, Lee teaches that it is well known to send at least another portion of flash gas (121) from a distributor structure (192) to a flash gas heat exchanger (161) that is directly between the distributor structure (192) and a source of consumption (use from 123).  
Therefore it would have been obvious to a person of ordinary skill in the art to modify Kim with a composition controller and a detector as taught by Sarsten to ensure that when the natural gas has excessive amounts of any component including nitrogen, the system can detect and remove such excessive amounts of nitrogen from the system for the purpose of providing a reduction of wasted compressor power on fluid (nitrogen) that is not desired to be recycled and not desired to be compressed and to provide a distributor to provide such excessive amounts of nitrogen through the flash gas heat exchanger (25) and then directly to a source of consumption as taught by Lee for the .

Claims 1-4, 12, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1356003) see translation provided as well, in view of Sarsten (US 3668882) and further in view of Oka (JP-2005-265170).
Kim teaches a liquefied gas treatment system (Fig. 2-6) comprising: 
a boil-off gas compressor (13) configured to pressurize boil-off gas supplied from a liquefied gas storage tank (11); 
a boil-off gas liquefier (22 and associated equipment) configured to liquefy at least a portion of the boil-off gas pressurized by the boil-off gas compressor (13); 
a boil-off gas heat exchanger (21) configured to exchange heat between the boil-off gas pressurized by the boil-off gas compressor (13) and the boil-off gas supplied from the liquefied gas storage tank (11); 
a vapor-liquid separator (23) configured to separate flash gas (in L5) from the boil-off gas liquefied by the boil-off gas liquefier (22); 
a flash gas heat exchanger (25) configured to exchange heat between the boil-off gas pressurized by the boil-off gas compressor (13) and the flash gas (in L5) after the boil-off gas pressurized by the boil-off gas compressor (13) has heat exchanged in the boil-off gas heat exchanger (21); and
a mixer (joint structure) provided upstream of the boil-off gas heat exchanger (21), the mixer (joint structure) being configured to mix flash gas (in L5) recovered from the vapor-liquid separator (23) with the boil-off gas supplied from the liquefied gas 
a part of a distributor structure (24) that aids in distributing flow of flash gas to a first line (from 24 to mixer mentioned above) connected to a line (L1) connecting between the liquefied gas storage tank (11) and the boil off gas heat exchanger (21) connected between the liquefied gas storage tank (11) and the boil-off gas compressor (13).
Kim does not explicitly teach a nitrogen composition controller as claimed, the distributor as claimed, and the detector as claimed.  
However, Kim teaches that the compression and expansion forms a refrigeration system and the refrigerant is a multi-component refrigerant; and Kim teaches that the natural gas has a desired composition (para. 100-103) of methane, nitrogen, and heavier hydrocarbons.  
Further, it is well known to control the composition of a multi-component refrigerant as taught by Sarsten.  Sarsten teaches a composition controller (21 and associated systems described herein) controlling an operation of a distributor (32, 37, 38; or 32, 37, 38, 24) configured to distribute refrigerant through a first flow line (32) and a second flow line (37) according to the control of the composition controller (21) so that the distributor distributes a portion of refrigerant through the first line (32) to a compressor (22) and distributes another portion of the refrigerant through the second line (27) to separate excess light components from the multi-component refrigerant (column 4, line 50-55; column 6, line 60-65) based on a detector (29, column 3, line 64), the detector (29) positioned in a vapor-liquid separator (24) configured to detect 
In addition, to the teachings of Sarsten, Oka teaches that it is well known to provide a distributor (A, with flow control parts 57, 47) configured to distribute flow of a flash gas into a first flow line (43) and a second flow line (55) so that the distributor (A, 57, 47) distributes a portion of flash gas (from 33) through the first flow line (43) connected to between a liquefied gas storage tank (source of 27) and a boil-off gas compressor (30) to be joined with boil-off gas introduced into the boil-off gas compressor (30) and the distributor (A, 47, 57) distributes another portion of the flash gas (from 33) through the second flow line (55) to a flash gas heat exchanger (at least 15) and then to a source of consumption (para. 29), see that the flash gas heat exchanger (at least 15) is directly connected between the distributor (A, 47, 57) and the source of consumption (para 29) (since fluid goes from A to 15 directly).  
Therefore it would have been obvious to a person of ordinary skill in the art to modify Kim with a composition controller and detector as taught by Sarsten and the .  

Claims 1-4, 12, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over each of the Kim (KR 10-1356003) rejections above and further in view of Park (EP 1 959 217).
While it is considered that the prior art teaches the distributor claimed.  Supposing that the distributor must be a three way valve with two line outputs, it is noted that employing a three way valve for distributing gas from a vapor-liquid separator is well known in the art as taught, by example, by Park.  Park teaches a distributor (71, para. 30) that distributes flow from a gas liquid separator (13) to a first flow line and to a second flow line.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Kim as explained in each of the rejections above with a three way valve (71) as taught by Park for the distributor, for the purpose of providing control of dividing of the fluid with less components and with easier set up for intermittent operation of fluid to combustion (see Park - para. 30).

Response to Arguments
Applicant's arguments filed 9/10/2020have been fully considered but they are not persuasive in view of the rejection above.
	1. Applicant's argument (page 9-10) is an allegation that the withdrawal of claims is not based on a lack of unity analysis.  In response, the allegation is unpersuasive since the applicant already elected species 3 - Fig. 3 in response to the lack of unity requirement dated 8/29/18 and the applicant does not have right to pursue non-elected species. Therefore claims 13-15, 18 are properly withdrawn since even new claims must be directed to the elected species.
	2. Applicant's argument (page 13-14) is an allegation that Kim teaches that an “amount of evaporative gas exhausted in GCU etc is decreased and the evaporative gas is reliquefied without the need to use the separate refrigerant including nitrogen, etc.”.  Then the applicant alleges that this is a teaching away from the claimed invention.  
In response, the allegation is entirely unpersuasive.  First, the rejection has been using the translation filed on 5/23/19.  Further, even supposing the translation filed on 5/18/2020 is used, the teaching by Kim that the invention in Kim can provide reliquefaction without the use of a separate refrigerant has nothing to do with controlling the amount of nitrogen in the boil-off gas itself.  This is not a teaching away from the modification and the allegation is not supported.
3. Applicant's argument (page 15-16) is an allegation that the prior art does not teach the claimed distributor as amended.  

4. Applicant's argument (page 17) is an allegation that Sarsten does not teach a first flow line connected between the liquefied storage tank and the boil off gas compressor.  
In response, the applicant fails to address the grounds of rejection which are founded on the combination of the teachings of the references.  Further, Sarsten is not relied upon to show this connection.  This connection is already taught by Kim.
5. Applicant's argument (page 17) is an allegation that the conduit 37 of Sarsten does not go to a flash gas heat exchanger.  
In response, the applicant is unpersuasive since the allegation fails to address the grounds of rejection which are founded on the combination of the teachings of the references.  Further, Sarsten is not relied upon to show the flash gas heat exchanger.  The flash gas heat exchanger is already taught by Kim.
6. Applicant's argument (page 18) is an allegation that Lee fails to teach all of the features of the distributor.  In response, the applicant is unpersuasive since the allegation fails to address the grounds of rejection which are founded on the combination of the teachings of the references.
7. Applicant's argument (page 19) is an allegation that Oka does not teach all of the claim limitations relative to the distributor.  In response, the applicant is unpersuasive since the allegation fails to address the grounds of rejection which are 
8. Applicant's argument (page 20) is an allegation that Oka does not teach the claimed first flow line.  In response, the applicant is unpersuasive since the allegation fails to address the grounds of rejection which are founded on the combination of the teachings of all of the references as detailed in the rejection above.  Further the allegation fails since it ignores the fact that the line 43 does go to compressors 29, 31 and is combined with another stream 27 which is clearly suggestive of the claimed distributor structure.
9. Applicant's argument (page 21) is an allegation that Oka does not teach all of the claim limitations.  In response, the allegation is unpersuasive for failing to address the grounds of rejection.  
10. Applicant's argument (page 21-23) is an allegation that Park fails to teach all of the features of the claimed distributor and none of the structures of the prior art meet all of the claim limitations.  In response, the allegation is unpersuasive and the teachings of Park fully support the modification of the rejection which is to provide the distributor with a three-way valve for the purpose of providing control of dividing of the fluid with less components and with easier set up for intermittent operation of fluid to combustion (see Park - para. 30).  Further, the allegations are a piece-meal analysis of the prior art with no consideration for the grounds of rejection which are founded on the combination of the teachings of the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ragot (US 2016/0216029) teaches that providing boil off gas reliquefaction and a boil off gas heat exchanger and that it is known to cool compressed boiloff gas in the boil off gas heat exchanger and in another heat exchanger (26, 28) and that it is known to distribute flash gas from a flash vessel (36) to different locations, including a line between the tank (2) and the boiloff gas heat exchanger (10).
Applicant's amendment necessitated any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
March 6, 2021